Citation Nr: 1751949	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine (neck) disorder, to include degenerative disc disease, and to include as secondary to his service connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1978 to April 1979, and October 2003 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which denied service connection for degenerative disc disease, cervical spine (claimed as upper cervical spine/neck condition).

In March 2008 the Veteran filed his notice of disagreement, was issued a statement of the case in November 2012, and in December 2012 perfected his appeal to the Board.

The Veteran was scheduled for a June 2014 video conference hearing, but in March 2014 withdrew his request for a hearing.  Therefore, the Board considers the hearing request cancelled.  See 38 C.F.R. § 20.704 (e) (2017).

In July 2015, the Board remanded the claim for further development to include an addendum VA examiner opinion as to whether the Veteran's cervical spine condition is at least as likely as not related to his active service, or whether it is at least as likely as not that the Veteran's service connected lumbar spine disability caused or aggravated any cervical spine disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current cervical spine disorder is due to service.  He stated that he fell down stairs while he was on crutches, causing severe pain to his shoulder, back, ankle, head, and cervical spine.  He has also asserted that his cervical spine disorder is due to his service connected lumbar spine disability.

The Veteran was provided with a VA examination in September 2012.  The examiner diagnosed the Veteran with a cervical spine condition, but concluded that it was less likely than not incurred in or caused by an in-service injury, event or illness, and less likely than not proximately due to or the result of the Veteran's service connected lumbar spine disability.

In an October 2012 addendum opinion, the examiner explained that the Veteran does not have a significant amount of degenerative disc disease and opined that the mild foraminal narrowing was most likely age related and not due to an in service incident.  However, the examiner failed to opine as to whether the Veteran's claimed cervical spine disorder was aggravated by his service connected lumbar spine disability.

Following the July 2015 Board remand, the Veteran was provided with another VA examination in February 2016.  The examiner concluded that the Veteran's cervical condition is not related to his active duty service based on the fact that he has normal x-rays and no significant injury.

The Board finds the February 2016 examination to be inadequate as the examiner failed to opine as to whether the Veteran's cervical spine disorder was aggravated by his service connected lumbar spine disability as directed by the Board's remand directives, therefore another remand is in order.  See Stegall v.West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  The AOJ must ensure that the Veteran is scheduled for a new VA examination of his cervical spine with a different examiner from the one who conducted the February 2016 examination.  The examiner must review the claims file including this remand in conjunction with the examination.  All necessary studies and tests should be conducted.

A.  The examiner must provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder was caused by the Veteran's service-connected lumbar spine disability. 

B.  If the examiner determines that any such cervical spine disorder was not caused by his service-connected lumbar spine disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such cervical spine condition has been aggravated (chronically made worse beyond its natural progression) by the service-connected lumbar spine disability.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of cervical spine disorder prior to aggravation.

C.  The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




